USCA1 Opinion

	




      [NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]                 United States Court of Appeals                     For the First CircuitNo. 98-1666                          YEMI ONAYEMI,                      Plaintiff, Appellant,                                v.                         MED MANAGEMENT,                       Defendant, Appellee.           APPEAL FROM THE UNITED STATES DISTRICT COURT                FOR THE DISTRICT OF MASSACHUSETTS           [Hon. Robert E. Keeton, U.S. District Judge]                              Before                     Selya, Stahl and Lynch,                        Circuit Judges.                                                                     Yemi Onayemi on Motion for Reactivation/Reconsideration prose.October 13, 1998                                                                            Per Curiam.  We grant appellant's motion to reinstate  this appeal.  However, the appeal is limited to the district  court's denial of appellant's motion for examination of special  issues since this is the only order as to which the May 26,  1998 notice of appeal (the sole notice of appeal in the record)  is timely.  Because the appeal of this order does not present  a substantial question, we dispose of it now.             As this motion essentially sought further discovery,  we treat it as one filed under Fed. R. Civ. P. 56(f).  To be  entitled to Rule 56(f) relief, a party "must (1) articulate a  plausible basis for the belief that discoverable materials  exist which would raise a trialworthy issue and (2) demonstrate  good cause for failure to have conducted discovery earlier."   Reid v. State of New Hampshire, 56 F.3d 332, 341 (1st Cir. 1995)  (internal quotation marks and citation omitted).  The district  court's denial of such a motion is reviewed for abuse of  discretion.  Public Serv. Co. of New Hampshire v. Hudson Light  & Power Dep't, 938 F.2d 338, 346 (1st Cir. 1991).             It is plain that appellant has not met the second  requirement in this case.  That is, he failed to provide anyexplanation in the motion as to why he waited over two months  after the district court had entered summary judgment to  request further discovery.  We find, as a result, that the  district court did not abuse its discretion in denying the  motion.                                  -2-             The judgment of the district court is summarily  affirmed.  See Local Rule 27.1.